Filed pursuant to Rule 424(b)(3) File No. 333-153862 GRANT PARK FUTURES FUND LIMITED PARTNERSHIP Supplement dated May 31, 2011 to Prospectus and Disclosure Document dated April 29, 2011 THIS SUPPLEMENT CONTAINS INFORMATION WHICH AMENDS, SUPPLEMENTS OR MODIFIES CERTAIN INFORMATION CONTAINED IN THE PROSPECTUS AND DISCLOSURE DOCUMENT OF THE GRANT PARK FUTURES FUND LIMITED PARTNERSHIP DATED APRIL 29, 2011, AND SHOULD BE READ TOGETHER THEREWITH. YOU SHOULD CAREFULLY CONSIDER THE “RISK FACTORS” BEGINNING ON PAGE19 OF THE PROSPECTUS BEFORE YOU DECIDE TO INVEST. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ACCURACY OR ADEQUACY OF THIS PROSPECTUS SUPPLEMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THE COMMODITY FUTURES TRADING COMMISSION HAS NOT PASSED UPON THE MERITS OF PARTICIPATING IN THIS POOL NOR HAS THE COMMODITY FUTURES TRADING COMMISSION PASSED ON THE ADEQUACY OR ACCURACY OF THIS DISCLOSURE DOCUMENT SUPPLEMENT. 1 SUMMARY This supplement revises and replaces the fourth paragraph on page 2 of the Prospectus under the heading “Summary – Global 1 Class, Global 2 Class and Global 3 Class units” in its entirety as follows: Through their respective trading companies, each of EMC, ETC, Winton, Transtrend, QIM, Sunrise, Amplitude and effective February 1, 2011, Alder, Denali and Welton, serve as Grant Park’s commodity trading advisors with respect to the Global 1 Class, Global 2 Class and Global 3 Class units.As of February 1, 2011, with respect to the Global 1 Class, Global 2 Class and Global 3 Class units, each of ETC, Winton, Transtrend, QIM and Welton manage between 10% and 20% of Grant Park’s net assets, and Sunrise, EMC, Amplitude, Alder and Denali are allocated less than 10% of Grant Park’s assets to manage.Effective June 1, 2011, with respect to the Global 1 Class, Global 2 Class and Global 3 Class units, Rabar will be allocated less than 10% of Grant Park’s assets to manage. This supplement revises and replaces the second paragraph on page 4 of the Prospectus under the heading “Summary – What is the difference between the Legacy 1 Class, the Legacy 2 Class, the Global 1 Class, the Global 2 Class and the Global 3 Class units?” in its entirety as follows: Trading for the Legacy 1 Class and Legacy 2 Class units, on the one hand, and the Global 1 Class, Global 2 Class and Global 3 Class units, on the other hand, will be directed by different trading advisors, and such trading advisors will pursue different trading strategies. Effective February 1, 2011, the trading advisors for the Legacy 1 Class and Legacy 2 Class units are Rabar, EMC , ETC, Winton, Welton, Global Advisors, Transtrend, QIM, Sunrise, Amplitude, Alder and Denali, and such advisors will generally pursue a technical trend trading philosophy. The trading advisors, asset allocations and trading philosophy with respect to the Legacy 1 Class and Legacy 2 Class units are the same as those utilized for Grant Park’s existing Class A and Class B units. Effective February 1, 2011, the trading advisors for the Global 1 Class, Global 2 Class and Global 3 Class units are EMC, ETC, Winton, Transtrend, QIM, Sunrise, Amplitude, Alder, Denali and Welton, and such trading advisors will generally pursue technical trend trading philosophies, as well as pattern recognition philosophies focused on relatively shorter timeframes than the Legacy 1 Class and Legacy 2 Class units.Effective June 1, 2011, Rabar will be allocated less than 10% of Grant Park’s net assets to manage with respect to Global 1 Class, Global 2 Class and Global 3 Class units. This supplement revises and replaces the text on page 2 of the Prospectus under the heading “Summary - Breakeven Amounts for Each Class of Units” and the Breakeven Analysis tables on pages 14-17 of the Prospectus under the heading “Summary – Breakeven Analysis” in its entirety as follows: Break-Even Amounts for Each Class of Units The following summarizes the approximate dollar returns and percentage returns required for the redemption value of a hypothetical $1,000 initial investment in offered units to equal the amount invested 12 months after the investment was made. The breakeven summary for the Global 3 Class units shows the amount required to “break-even” both with and without an early redemption fee which, for purposes of this summary, has been averaged to approximate the effect that payment of an early redemption fee will have on a redemption of such units during the first year of investment. · Legacy 1 Class: 5.27% (or $52.65). 2 · Legacy 2 Class: 5.57% (or $55.69). · Global 1 Class:4.66% (or $46.63). · Global 2 Class:4.97% (or $49.66). · Global 3 Class:7.15% (or $71.50) without average early redemption fee, or 8.65% (or $86.50) with average early redemption fee. See “Summary – Breakeven Analysis” beginning on page 11 for detailed breakeven analysis of the offered units. Breakeven Analysis The breakeven analysis below indicates the approximate dollar returns and percentage required for the redemption value of a hypothetical $1,000 initial investment in offered units to equal the amount invested 12 months after the investment was made. The breakeven analysis for Global 3 Class units shows the amount required to “break-even” both with and without an early redemption fee which, for purposes of this analysis, has been averaged to approximate the effect that payment of an early redemption fee will have on a redemption of such units during the first year of investment.The breakeven analysis is an approximation only. 3 Global 1 Class Breakeven Analysis Global 1 Class Units Assumed initial selling price per unit(1) $ Trading advisors’ incentive fees(2) $ Brokerage charge(3) (4.45%) $ Operating expenses(4) (0.25%) $ Offering expenses(5) (0.30%) $ Interest income(6) (0.75%) $ ) Amount of trading income required for the redemption value at the end of one year to equal the initial selling price of the unit $ 46. 63 Percentage of initial selling price per Global 1 Class unit 4. 66
